DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fusion unit for obtaining a fusion state, an output unit for outputting, a homology determination unit for performing a homology determination, a parameter calculator for calculating a parameter and a correction unit for correcting in claims 8, 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (Feldman; US Patent No. 5,626,140) in view of Bradley et al. (Bradley; US Pub No. 2006/0195159 A1).
As per claim 1, Feldman teaches a physiological parameter signal fusion processing method comprising:
respectively analyzing at least two input physiological parameter signals, so as to obtain a feature of each of the physiological parameter signals (col. 4, lines 51-58);
obtaining a fusion state of the at least two physiological parameter signals according to the features of the at least two physiological parameter signals (col. 4, lines 56-58), the fusion state comprising a fusion of the at least two physiological parameter signals with a first physiological parameter signal is dominant (TABLE 1: Sensor Combination; col. 7, lines 13-34: fusing sensor measurements where each sensor measurement is determined to be either good or bad, therefore, the good sensor measurement is the dominant sensor measurement, fusion state being one of combinations #4, #6 and #7 where one sensor measurement is determined to be good; col. 8, lines 47-54), and a fusion of the at least two physiological parameter signals with a second physiological parameter signal is dominant (TABLE 1: Sensor Combination; col. 7, lines 13-34: fusing sensor measurements where each sensor measurement is determined to be either good or bad, therefore, the good sensor measurement is the dominant sensor measurement; col. 8, lines 47-54); and
outputting the fusion state of the at least two physiological parameter signals, wherein: if the fusion state is the fusion of the at least two physiological parameter signals with the first physiological parameter signal is dominant (TABLE 1: Sensor Combination; col. 7, lines 13-34: … and if the fusion state is the fusion of the at least two physiological parameter signals with the second physiological parameter signal is dominant (TABLE 1: Sensor Combination; col. 7, lines 13-34: fusing sensor measurements where each sensor measurement is determined to be either good or bad, therefore, the good sensor measurement is the dominant sensor measurement; col. 8, lines 47-54).
	Feldman does not expressly teach highlighting the first physiological parameter signal, and… highlighting the second physiological parameter signal.
	Bradley teaches highlighting the first physiological parameter signal, and… highlighting the second physiological parameter signal (paragraph [0076], lines 1-7).
	Feldman teaches determining which sensor measurement provides the greatest accuracy, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the highlighting as taught by Bradley, in order to indicate to a user which measurement should be most considered (Bradley, paragraph [0076], lines 4-5).
As per claim 2, Feldman in view of Bradley further teaches the method of claim 1, wherein outputting the fusion state of the at least two physiological parameter signals comprises:
highlighting, by means of a color, a graphic and/or a identifier (Bradley, paragraph [0076], lines 4-5: identifier – highlight identifies which measurement should be most considered), the physiological parameter signal which is dominant (Feldman, TABLE 1: Sensor Combination; col. .
As per claim 7, Feldman in view of Bradley further teaches the method of claim 1, further comprising:
calculating a parameter for each of the physiological parameter signals according to the feature of each of the physiological parameter signals (Feldman, col. 2, lines 10-22); and
correcting the parameter for each of the physiological parameter signals according to the fusion state of the at least two physiological parameter signals, so as to obtain a fusion parameter for each of the physiological parameter signals (Feldman, col. 2, lines 22-28 & 53-67; col. 3, lines 1-5).
As per claim 8, (see rejection of claim 1 above) a physiological parameter signal fusion processing apparatus, wherein the apparatus comprises:
an analyzer for respectively analyzing at least two input physiological parameter signals, so as to obtain a feature of each of the physiological parameter signals;
a fusion unit for obtaining a fusion state of the at least two physiological parameter signals according to the features of the at least two physiological parameter signals, with the fusion state comprising a fusion of the at least two physiological parameter signals with a first physiological parameter signal is dominant, and a fusion of the at least two physiological parameter signals with a second physiological parameter signal is dominant; and
an output unit for outputting the fusion state of the at least two physiological parameter signals, the outputting specifically comprising: if the fusion state is the fusion of the at least two physiological parameter signals with the first physiological parameter signal is dominant, highlighting the first physiological parameter signal, and if the fusion state is the fusion of the at least two physiological parameter signals with the second physiological parameter signal is dominant, highlighting the second physiological parameter signal.
As per claim 12, (see rejection of claim 7 above) the apparatus of claim 8, wherein the apparatus further comprises:
a parameter calculator for calculating a parameter for each of the physiological parameter signals according to the feature of each of the physiological parameter signals; and
a correction unit for correcting the parameter for each of the physiological parameter signals according to the fusion state of the at least two physiological parameter signals, so as to obtain a merging parameter for each of the physiological parameter signals.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Bradley as applied above, and further in view of Muehlsteff et al. (Muehlsteff; US Pub No. 2014/0275832 A1).
As per claim 3, Feldman in view of Bradley teaches the method of claim 1, further comprising:
… wherein outputting the fusion state of the at least two physiological parameter signals comprises:
highlighting (Bradley, paragraph [0076], lines 1-7)… the physiological parameter signal which is dominant (Feldman, TABLE 1: Sensor Combination; col. 7, lines 13-34: fusing sensor measurements where each sensor measurement is determined to be either good or bad, therefore, the good sensor measurement is the dominant sensor measurement; col. 8, lines 47-54: dominant).
Feldman in view of Bradley does not expressly teach calculating a signal quality index for each of the physiological parameter signals according to the feature of each of the physiological parameter signals;
wherein obtaining fusion state of the at least two physiological parameter signals according to the features of the at least two physiological parameter signals comprises:
comparing the signal quality index for each of the physiological parameter signals, so as to obtain the fusion state of the at least two physiological parameter signals; and
wherein outputting the fusion state of the at least two physiological parameter signals comprises:
… the signal quality index for the physiological parameter signal which is dominant.
Muehlsteff teaches calculating a signal quality index for each of the physiological parameter signals according to the feature of each of the physiological parameter signals (paragraph [0106], lines 1-4 & 10-12);
wherein obtaining fusion state of the at least two physiological parameter signals according to the features of the at least two physiological parameter signals comprises:
comparing the signal quality index for each of the physiological parameter signals, so as to obtain the fusion state of the at least two physiological parameter signals (paragraph [0106], lines 1-15); and
wherein outputting the fusion state of the at least two physiological parameter signals comprises:
… the signal quality index for the physiological parameter signal which is dominant (paragraph [0109], lines 1-8: combination of respiratory signals with one respiratory signal having a signal quality index above a threshold is considered “accepted” while the other respiratory signal below the signal quality index threshold is not considered accepted).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the signal quality index as taught by Muehlsteff, since Muehlsteff states in paragraph [0109] that such a modification would result in determining which signal has the best quality.
As per claim 9, (see rejection of claim 3 above) the apparatus of claim 8, wherein the apparatus further comprises:
a signal processor for calculating a signal quality index for each of the physiological parameter signals according to the feature of each of the physiological parameter signals;
the fusion unit is specifically used for comparing the signal quality index for each of the physiological parameter signals, so as to obtain the fusion state of the at least two physiological parameter signals; and
the output unit is specifically used for highlighting the signal quality index for the physiological parameter signal which is dominant.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Bradley and Muehlsteff as applied to claim 3 above, and further in view of Gärber (US Pub No. 2013/0002264 A1).
As per claim 4, Feldman in view of Bradley and Muehlsteff teaches the method of claim 3.
Feldman in view of Bradley and Muehlsteff does not expressly teach wherein the signal quality index is represented by a signal square lattice graph, a traffic signal graph or a background color set on a physiological parameter signal waveform graph.
Gärber teaches wherein the signal quality index is represented by a signal square lattice graph, a traffic signal graph or a background color set on a physiological parameter signal waveform graph (paragraph [0030], lines 1-4: traffic light type display).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the traffic light type graph display as taught by Gärber, since Gärber states in paragraph [0030] that such a modification would provide a visual representation of signal quality index.

Claims 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Bradley as applied above, and further in view of Wilson et al. (Wilson; US Pub No. 2009/0285788 A1).
As per claim 5, Feldman in view of Bradley teaches the method of claim 1.
Feldman in view of Bradley does not expressly teach further comprising:
performing a homology determination on the at least two physiological parameter signals according to the features of the at least two physiological parameter signals, so as to obtain a homology determination result for the at least two physiological parameter signals, with the homology determination result comprising being homologous and non-homologous.
Wilson teaches further comprising:
performing a homology determination on the at least two physiological parameter signals according to the features of the at least two physiological parameter signals, so as to obtain a homology determination result for the at least two physiological parameter signals, with the homology determination result comprising being homologous and non-homologous (paragraph [0179], lines 8-13).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the homology determination as taught by Wilson, since Wilson states in paragraph [0179] that such a determination is well known in the art for identifying a parameter of interest.
As per claim 6, Feldman in view of Bradley, and further in view of Wilson, further teaches the method of claim 5, wherein outputting the fusion state of the at least two physiological parameter signals comprises:
if the homology determination result indicates being homologous, outputting the fusion state and the homology determination result (Feldman, col. 3, lines 37-39; col. 4, lines 25-30; Wilson, paragraph [0179], lines 8-13); and
if the homology determination result indicates being non-homologous, identifying the at least two physiological parameter signals as being non-homologous (Feldman, col. 3, lines 37-39; col. 4, lines 25-30; Wilson, paragraph [0179], lines 8-13).
As per claim 10, (see rejection of claim 5 above) the device of claim 8, wherein the apparatus further comprises:
a homology determination unit for performing a homology determination on the at least two physiological parameter signals according to the features of the at least two physiological parameter signals, so as to obtain a homology determination result for the at least two physiological parameter signals, with the homology determination result comprising being homologous and non-homologous.
As per claim 11, (see rejection of claim 6 above) the apparatus of claim 10, wherein
the output unit is specifically used for: if the homology determination result indicates being homologous, outputting the fusion state and the homology determination result; and
unit if the homology determination result indicates being non-homologous, identifying the at least two physiological parameter signals as being non-homologous.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Averina et al. (Averina; US Pub No. 2016/0001088 A1): physiological parameter monitoring
Simon (US Pub No. 2015/0173670 A1): biometric monitoring

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684